ACCEPTED
                                                                                       05-20-00055-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                    3/31/2020 11:48 AM
                                                                                            LISA MATZ
                                                                                                CLERK

                               NO. 05-20-00055-CV

IN THE INTEREST OF                             §   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                               5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
S.B. AND S.B.,                                 §   FOR THE   FIFTH   DISTRICT
                                                               3/31/2020 11:48:38 AM
                                                                      LISA MATZ
                                                                        Clerk
CHILDREN                                       §   OF TEXAS AT DALLAS



         ON APPEAL FROM THE 305TH DISTRICT COURT OF DALLAS
                COUNTY, TEXAS IN CAUSE NO. 12-1096-X



     MOTION TO ALLOW APPOINTED COUNSEL TO WITHDRAW
          AND TO APPOINT NEW APPELLATE COUNSEL


TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW Appellant’s attorney of record, April E. Smith, and respectfully

requests that this Court allow appointed counsel to withdraw and to appoint new

counsel.

        Appellant’s parental rights were terminated by judgment in Cause No. 12-

1096-X signed December 9, 2019 and the notice of appeal was filed on January 9,

2020.

        The brief was due on March 25, 2020.

        Counsel has some temporary health issues that are currently prohibiting her



                                         1
from completing the appeals currently assigned to her. Counsel seeks to withdraw

so that the appeal may proceed promptly with another attorney representing

Appellant.

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney

prays that this Court will grant this Motion and abate the appeal to order the

appointment of new counsel.

                                           Respectfully submitted,



                                           /s/ April E. Smith
                                           APRIL E. SMITH
                                           ATTORNEY FOR APPELLANT
                                           STATE BAR NO. 18532800
                                           P.O. BOX 870550
                                           MESQUITE, TEXAS 75187-0550
                                           972-613-5751
                                           FAX: 972-686-4714
                                           april@aesmithlaw.com




                                       2
                      CERTIFICATE OF CONFERENCE

       On March 31, 2020, the undersigned spoke with Dallas County Assistant
District Attorney, Laura Coats, the attorney for the Department on the merits of the
motion. Ms. Coats does not oppose the motion.



                                             /s/ April E. Smith
                                             April E. Smith


                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been e-served via
efile.txcourts.gov on the Dallas County Criminal District Attorney’s Office Appellate
Division, at dcdaappeals@dallascounty.org on March 31, 2020.


                                             /s/ April E. Smith
                                             April E. Smith




                                         3